 Case 2:19-cv-10990-PA Document 17 Filed 11/02/20 Page 1 of 1 Page ID #:177


 1                                                                                       JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    GUADALUPE LINARES,                          No.    CV 19-10990 PA
                                                         CR 03-155-PA-1
                   Petitioner,
12                                                JUDGMENT DISMISSING
            v.                                    PETITIONER’S ACTION WITH
13                                                PREJUDICE
      UNITED STATES OF AMERICA,
14          Respondent.
15
16
17      Pursuant to the Court’s October 30, 2020 Order denying Petitioner Guadalupe Linares's
18   Petition for a Writ of Error Coram Nobis,
19      IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Petitioner’s action is
20   dismissed with prejudice.
21   DATED: November 2, 2020
22
                                                  ___________________________________
23                                                           Percy Anderson
                                                    UNITED STATES DISTRICT JUDGE
24
25
26
27
28
